Citation Nr: 1003534	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
depression and schizophrenia.

2. Entitlement to service connection for depression and 
schizophrenia.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active January 2000 to September 2000 
and from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
2006 and August 2007 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.
Subsequent to these decisions, the Veteran relocated to 
Arizona, and jurisdiction over his claims was assumed by the 
Phoenix RO.

In November 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

For the purposes of establishing eligibility for VA medical 
care, any veteran of World War II, the Korean conflict, the 
Vietnam era, or the Persian Gulf War who developed an active 
psychosis (1) within two years after discharge or release 
from the active military, naval, or air service, and (2) 
before July 26, 1949, in the case of a veteran of World War 
II, before February 1, 1957, in the case of a veteran of the 
Korean conflict, before May 8, 1977, in the case of a Vietnam 
era veteran, or before the end of the two-year period 
beginning on the last day of the Persian Gulf War, in the 
case of a veteran of the Persian Gulf War, shall be deemed to 
have incurred such disability in the active military, naval, 
or air service. 38 U.S.C.A. § 1702 (West 2002).  The issue of 
entitlement to service connection for a psychosis for medical 
treatment purposes only, is raised by the record, noting that 
the veteran was hospitalized for psychiatric care within two 
years of his discharge from service.  This is referred to the 
RO for its consideration.

The issue of entitlement to service connection for depression 
and schizophrenia are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In an unappealed rating decision issued in February 2006, 
the RO denied the claim of entitlement to service connection 
for depression and schizophrenia.

2. The evidence added to the record since the prior final 
denial of service connection for depression and schizophrenia 
consists of relevant service department records

CONCLUSION OF LAW

The February 2006 decision is final; relevant service 
department records having been received, the criteria for 
reconsideration of the previously denied claim of entitlement 
to service connection for depression and schizophrenia have 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the Veteran's claim 
of entitlement to service connection for depression and 
schizophrenia is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) and the implementing regulations.

In a February 2006 rating decision, the RO denied the claim 
of entitlement to service connection for depression and 
schizophrenia.  The Veteran did not appeal this decision 
within a year of its issue; therefore, the decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005) [(2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.

The applicable definition of new and material evidence is as 
follows:

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).

However, the Board notes that there are additional 
regulations to be considered when the new evidence is 
contained within service department records.  During the 
pendency of the Veteran's appeal, VA revised 38 C.F.R. § 
3.400(q).  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  
The new regulations moved much of the content of the old § 
3.400(q)(2) to 38 C.F.R. § 3.156(c) and clarified the 
definition of service department records.  Service department 
records include (i) service records that are related to a 
claimed in-service event, injury, or disease, regardless of 
whether such records mention the Veteran by name; (ii) 
additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and (iii) declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  38 C.F.R. § 
3.156(c)(1).  

Service department records do not include records that VA 
could not have obtained when it decided the claim because the 
records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA 
to identify and obtain the records from the respective 
service department, the Joint Services Records Research 
Center, or from any other official source.  38 C.F.R. 
§ 3.156(c)(2).

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the agency of original 
jurisdiction.  This comprehends official service department 
records which presumably have been misplaced and have not 
been located and forwarded to VA.  38 C.F.R. § 3.156(c).

At the time of the February 2006 rating decision, attempts to 
retrieve the Veteran's service department records had been 
unsuccessful, and a formal finding was made that the records 
were unavailable.  However, subsequent to that decision, 
service treatment records were received by the RO.  
Therefore, reconsideration of the claim of entitlement to 
service connection for depression and schizophrenia is 
warranted under 38 C.F.R. § 3.156(c).


ORDER

Relevant official service department records having been 
received, reconsideration of the original claim for service 
connection for depression and schizophrenia is granted.


REMAND

Although cognizant of the delay that will result, the Board 
finds that a remand is necessary for further development of 
the claim.  Specifically, the Board determines that efforts 
should be made to obtain his complete service personnel 
records and the Veteran should be afforded a VA examination. 

The Veteran was a member of the Marine Corps Reserve.  
Therefore, in addition to his active duty, he participated in 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).  The dates of his ACDUTRA are 
relevant to the claim as the claim in part rests on when the 
Veteran's psychiatric disorder had its onset in relation to 
periods of active duty and ACDUTRA.  Accordingly, efforts 
must be made to obtain the Veteran's complete personnel file 
from all appropriate sources.

Additionally, the Board determines that the Veteran should be 
afforded a VA examination to ascertain the etiology of his 
psychiatric disorder.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this regard, the Board observes that the 
Veteran has testified that he had his first symptoms during 
active service between January 2003 and July 2003.  
Additionally, his June 2003 post-deployment examination shows 
that he reported feeling depressed, having thoughts of 
hurting himself, and feelings of numbness and detachment from 
his surroundings.  However, the first treatment documented is 
dated in November 2004.  Nevertheless, a March 2005 statement 
by CC and Dr. CAP states that the Veteran's symptoms of his 
current disorders of depression and schizophrenia first 
emerged while he was on active duty.  Further, a May 2005 
Request Mast response by a Lt. Col. refers to the Veteran's 
psychiatric disorder as "preexisting."  In light of this 
evidence, the Board concludes that a VA examination is 
necessary to obtain an opinion as to whether the Veteran's 
current psychiatric disorder is related to his military 
service.  

Accordingly, the case is REMANDED for the following action:

1.	Request the Veteran's complete 
personnel file (201 file) from the 
National Personnel Records Center 
(NPRC) and other appropriate sources, 
to include his Marine Corps Reserve 
unit.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Once all available service personnel 
records have been obtained, schedule 
the Veteran for a VA examination in 
order to ascertain the etiology of his 
current psychiatric disorder.  The 
claims file, to include a copy of this 
Remand, should be made available for 
review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the record, the 
examiner should respond to the 
following:

a.	Is more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that any psychiatric 
disorder or symptomatology 
thereof, first manifested during 
his period of active duty from 
January 2003 to July 2003?

b.	If the answer to (a) is negative, 
is more likely than not (i.e., 
probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent), that any psychiatric 
disorder or symptomatology 
thereof, first manifested during a 
period of ACDUTRA subsequent to 
his 2003 active duty military 
service? 

c.	If the answer to both (a) and (b) 
is negative, is more likely than 
not (i.e., probability greater 
than 50 percent), at least as 
likely as not (i.e., probability 
of 50 percent), or less likely 
than not (i.e., probability less 
than 50 percent), that the Veteran 
has a psychosis that first 
manifested within one year of his 
release from active duty in July 
2003? 
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the February 2008 
statement of the case.  If the claim 
remains denied, the Veteran, if any, 
and his representative, if any, should 
be issued a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


